Proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Real Property Services, dated August 10, 1995, which established a final State Equalization Rate of 4.46 for the 1994 assessment roll of the Town of Eastchester.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The respondent demonstrated that the methodology it employed to compute the equalization rate was rational and that its determination fixing the equalization rate for the Town of Eastchester was supported by substantial evidence (see, Matter of Town of Greenburgh v New York State Bd. of Equalization & Assessment, 226 AD2d 546). Joy, J. P., Goldstein, Florio and McGinity, JJ., concur.